DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction

This application contains claims directed to the following patentably distinct species

I.  Claims 1-3 and 17 directed to a display device and method for driving a display device comprising:  generating an embedded clock point-to-point interface (EPI) data signal according to an EPI protocol; detecting an electromagnetic wave signal surrounding the display device and converting the detected electromagnetic wave signal into an electric signal; comparing the electric signal with a reference signal and outputting a detection signal according to a comparison result; and raising a voltage identification (VID) value of the EPI data signal when the detection signal has a first level based on a voltage magnitude of the electric signal. 

Claims 1, 2, 4, and 17 directed to a display device and method for driving a display device comprising:  generating an embedded clock point-to-point interface (EPI) data signal according to an EPI protocol; detecting an electromagnetic wave signal surrounding the display device and converting the detected electromagnetic wave signal into an electric signal; comparing the electric signal with a reference signal and outputting a detection signal according to a comparison result; and shifting a frequency band of the EPI data signal when the detection signal has a first level based on a voltage magnitude of the electric signal. 

III.  Claims 1, 5, 6, 8, and 17 directed to a display device and method for driving a display device comprising:  a timing controller generating an embedded clock point-to-point interface (EPI) data signal according to an EPI protocol; a wireless signal detection unit detecting an electromagnetic wave signal surrounding the display device and converting the detected electromagnetic wave signal into an electric signal; and a detection signal output unit comparing the electric signal with a reference signal and outputting a detection signal according to a comparison result; wherein the wireless signal detection unit includes an antenna unit, a voltage converting unit, and an impedance matching unit, and the antenna unit includes at least one of a spiral antenna, a meander antenna, or a mechanical structure antenna using a structure constituting the display device.

Claims 1, 5-7, and 17 directed to a display device and method for driving a display device comprising:  a timing controller generating an embedded clock point-to-point interface (EPI) data signal according to an EPI protocol; a wireless signal detection unit detecting an electromagnetic wave signal surrounding the display device and converting the detected electromagnetic wave signal into an electric signal; and a detection signal output unit comparing the electric signal with a reference signal and outputting a detection signal according to a comparison result; wherein the wireless signal detection unit includes an antenna unit, a voltage converting unit, and an impedance matching unit, and the antenna unit includes is specifically a mechanical structure antenna using a structure constituting the display device.

V.  Claims 1, 5, 9, 10, and 17 directed to a display device and method for driving a display device comprising:  a timing controller generating an embedded clock point-to-point interface (EPI) data signal according to an EPI protocol; a wireless signal detection unit detecting an electromagnetic wave signal surrounding the display device and converting the detected electromagnetic wave signal into an electric signal; and a detection signal output unit comparing the electric signal with a reference signal and outputting a detection signal according to a comparison result; wherein the wireless signal detection unit includes an antenna unit, a voltage converting unit, and an impedance matching unit, and the voltage converting unit includes at least one of a first conversion circuit, a second conversion circuit, or a third conversion circuit, and “in a case that the antenna 

VI.  Claims 1, 5, 9, 11, and 17 directed to a display device and method for driving a display device comprising:  a timing controller generating an embedded clock point-to-point interface (EPI) data signal according to an EPI protocol; a wireless signal detection unit detecting an electromagnetic wave signal surrounding the display device and converting the detected electromagnetic wave signal into an electric signal; and a detection signal output unit comparing the electric signal with a reference signal and outputting a detection signal according to a comparison result; wherein the wireless signal detection unit includes an antenna unit, a voltage converting unit, and an impedance matching unit, and the voltage converting unit includes at least one of a first conversion circuit, a second conversion circuit, or a third conversion circuit, and “in a case that the antenna unit is designed to output the AC electric signal in a range that is greater than or equal to a first voltage value,” the third conversion circuit has a specific structural configuration.

VII.  Claims 1, 5, 9, 12-13, and 17 directed to a display device and method for driving a display device comprising:  a timing controller generating an embedded clock point-to-point interface (EPI) data signal according to an EPI protocol; a wireless signal detection unit detecting an electromagnetic wave signal at least one of a first conversion circuit, a second conversion circuit, or a third conversion circuit, and “in a case that the antenna unit is designed to output the AC electric signal in a range greater than or equal to a second voltage value,” the first conversion circuit and the second conversion circuit have a specific structural configuration.

VIII.  Claims 1, 5, 9, 14, and 17 directed to a display device and method for driving a display device comprising:  a timing controller generating an embedded clock point-to-point interface (EPI) data signal according to an EPI protocol; a wireless signal detection unit detecting an electromagnetic wave signal surrounding the display device and converting the detected electromagnetic wave signal into an electric signal; and a detection signal output unit comparing the electric signal with a reference signal and outputting a detection signal according to a comparison result; wherein the wireless signal detection unit includes an antenna unit, a voltage converting unit, and an impedance matching unit, and the voltage converting unit specifically includes a first conversion circuit that includes an operational amplifier element or a bipolar junction transistor.

Claims 1 and 15-17 directed to a display device and method for driving a display device comprising:  a timing controller generating an embedded clock point-to-point interface (EPI) data signal according to an EPI protocol; a wireless signal detection unit detecting an electromagnetic wave signal surrounding the display device and converting the detected electromagnetic wave signal into an electric signal; and a detection signal output unit comparing the electric signal with a reference signal and outputting a detection signal according to a comparison result; wherein the detection signal output unit specifically includes a comparison unit and a switching unit.

The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of each species including distinct structural configurations of the claimed display device, and the structural features of each of the cited species are not recited as necessary features of the other cited species.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claims 1 and 17 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  each of the above cited species requires a different field of search including different search strategies and search queries, and a search for the specific features of any of the above cited species is not likely to result in the discovery of art that is pertinent to the specific features of the other cited species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136. The examiner can normally be reached Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622